NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1949-15T4

DEBRA WARREN, Executrix
of the ESTATE OF ROBERT
WARREN and DEBRA WARREN,             APPROVED FOR PUBLICATION
Individually,
                                        December 7, 2016

     Plaintiffs-Respondents,           APPELLATE DIVISION

v.

CHRISTOPHER P. MUENZEN, M.D.,
CHARLES CAREY, P.A., and
CHRISTOPHER P. MUENZEN, M.D.,
P.A.,

     Defendants-Appellants.
________________________________________________

         Argued October 6, 2016 – Decided December 7, 2016

         Before Judges Messano, Guadagno and Suter.

         On appeal from the Superior Court of New
         Jersey, Law Division, Morris County, Docket
         No. L-0207-13.

         William L. Brennan argued the cause for
         appellants (The Law Office of William L.
         Brennan, attorneys; Mr. Brennan, of counsel
         and on the briefs; John Kilbride and Abbey
         True Harris, on the briefs).

         John J. Ratkowitz argued the cause for
         respondents (Starr, Gern, Davison & Rubin,
         P.C., attorneys; Mr. Ratkowitz, of counsel
         and on the briefs; Robert C. Sanfilippo, on
         the briefs).

         Andres & Berger, P.C., attorneys for amicus
         curiae New Jersey Association for Justice
          (Kenneth G. Andres, Jr., of counsel and on
          the brief; Tommie Ann Gibney and Abraham
          Tran, on the brief).

          Drinker Biddle & Reath, L.L.P., attorneys
          for   amicus  curiae   New  Jersey   Hospital
          Association (Ross A. Lewin, of counsel and
          on the brief; James C. Jones, on the brief).

          Hill Wallack, L.L.P., attorneys for amicus
          curiae     Property     Casualty   Insurers
          Association of America (Todd J. Leon, of
          counsel and on the brief; James Harry
          Oliverio, on the brief).

     The opinion of the court was delivered by

MESSANO, P.J.A.D.

     By leave granted, defendants Christopher P. Muenzen, M.D.,

and Christopher P. Muenzen, M.D., PA (collectively, defendant),

appeal from the Law Division's December 1, 2015 order denying

partial summary judgment based on the statute of limitations

(SOL) applicable to the New Jersey Survivor Act (the Survivor

Act), N.J.S.A. 2A:15-3.1   For purposes of our review, we consider

the motion record in a light most favorable to plaintiff, Debra

Warren, who brought suit individually and as executrix of the

estate of her late husband, Robert Warren.    Steinberg v. Sahara

Sam's Oasis, LLC, 226 N.J. 344, 366 (2016); R. 4:46-2(c).




1
  Defendant Charles Carey, P.A. (Carey), was granted summary
judgment for reasons unrelated to the issues raised on appeal,
but was named as a moving party when defendant sought leave to
appeal. Plaintiff has not cross-appealed as to Carey.



                                 2                          A-1949-15T4
       In 2007, complaining of migraine headaches, Robert was seen

by    defendant,      his      personal      physician.2            As    part     of    the

examination,        blood   samples      were     taken     and    sent    for    testing.

Robert's PSA3 level was 15.4, significantly higher than normal,

and recognized by defendant in his deposition as indicative of

prostate cancer.          It is disputed whether defendant conveyed the

significance of the reading to Robert at this time.

       In September 2009, Robert's complaints of groin pain caused

another visit to defendant.              At this point, Robert's PSA reading

was    1244.88.           Following        further    examination           in    October,

defendant diagnosed Robert with prostate cancer, which was later

confirmed     by     biopsy.        Over    the    ensuing        two    years,    despite

chemotherapy        and   other     treatment,       the    cancer       progressed      and

metastasized to Robert's brain and spine.                     He died on September

27, 2011, as a result of complications from the cancer.

       Plaintiff      filed       suit     on     January     18,        2013,    alleging

defendant     was    medically      negligent.         In    counts       one     and   two,

plaintiff sought pecuniary damages on behalf of her husband's

estate pursuant to the Wrongful Death Act, N.J.S.A. 2A:31-1 to -

6    (the   WDA).     In    count    three,       plaintiff       sought    damages      for


2
  To avoid confusion, we may use plaintiff's decedent's first
name. We intend no disrespect by this informality.
3
    PSA stands for Prostate-Specific Antigen.



                                             3                                     A-1949-15T4
Robert's     pain,    suffering,    medical       expenses    and    lost    earnings

while alive, and, in count four, she sought damages for her loss

of consortium during her husband's life.                      Finally, in count

five, plaintiff sought damages for the severe emotional distress

she    suffered      from    witnessing    the     effects     of    her    husband's

illness.      Portee v. Jaffee, 84 N.J. 88 (1980).                  In addition to

his general denial, defendant affirmatively pled the SOL as a

defense.

       Defendant subsequently moved for summary judgment, arguing

that counts three, four and five were barred by the two-year SOL

applicable to medical malpractice claims.                    See N.J.S.A. 2A:14-

2(a) (requiring a claim for personal injury to be brought within

two years of accrual).4            After considering oral argument, the

judge granted the motion as to count five but denied the motion

as    to   counts    three   and   four,       explaining    his    reasoning   in    a

written opinion we discuss more fully below.




4
   For purposes of the motion and this appeal, defendant
acknowledges applicability of the discovery rule.     See, e.g.,
Guichardo v. Rubinfeld, 177 N.J. 45, 51 (2003) ("Although the
discovery rule does not require 'knowledge of a specific basis
for legal liability or a provable cause of action,' it does
require 'knowledge not only of the injury but also that another
is at fault.'") (quoting Martinez v. Cooper Hosp.-Univ. Med.
Ctr., 163 N.J. 45, 52 (2000)).     Plaintiff's cause of action,
therefore, did not accrue until September or October 2009.




                                           4                                 A-1949-15T4
       We    granted          defendant's         motion         for     leave     to     appeal. 5

Additionally,           we    permitted         amici      New    Jersey       Association       for

Justice,     New    Jersey          Hospital      Association           (NJHA)     and    Property

Casualty Insurers Association of America to file briefs.

                                                      I.

       We set forth the legal framework.                              Although actions under

the    WDA    and       the        Survivor       Act      "arise       from     the     identical

occurrence,        i.e.,           the    death    of      the    plaintiff,           they   serve

different     purposes             and    are   designed         to    provide     a    remedy    to

different parties."                 Smith v. Whitaker, 160 N.J. 221, 231 (1999)

(citing Soden v. Trenton & Mercer Cty. Traction Co., 101 N.J.L.
393,    398-99      (E.        &     A.    1925)).          "[T]he       [WDA]     provides       to

decedent's heirs a right of recovery for pecuniary damages for

their direct losses as a result of their relative's death due to

the tortious conduct of another."                       Aronberg v. Tolbert, 207 N.J.
587, 593 (2011).              Any recovery passes directly to the decedent's

heirs, not through his or her estate.                             Ibid. (citing Alfone v.

Sarno, 87 N.J. 99, 107-08 (1981); see also                              N.J.S.A. 2A:31-4).

       "Unlike      a    wrongful         death    action,        which     is     a    derivative

action arising in favor of beneficiaries named under that act,

the    Survivor[]            Act    preserves      to      the        decedent's       estate    any


5
  Plaintiff has not cross-appealed from the dismissal of count
five of the complaint.



                                                  5                                       A-1949-15T4
personal cause of action that decedent would have had if he or

she had survived."               Smith, supra, 160 N.J. at 233 (internal

citation omitted).              "The survival action merely 'perpetuat[es]

the right of action which the deceased himself would have had,

to redress his own injuries, but for his death.'" Alfone, supra,

87     N.J.    at     108     (alteration      in        original)    (emphasis    added)

(quoting 2 F. Harper & F. James, The Law of Torts § 24.2 at 1287

(1956)).         As      in    this    case,       the    two   distinct     claims     are

frequently pled together in one action, and the WDA claim is

cognizable even when the Survivor Act claim is barred by the

SOL.     Gershon, Adm'x Ad Prosequendum for Estate of Pietroluongo

v. Regency Diving Ctr., 368 N.J. Super. 237, 245-246 (App. Div.

2004) (citing Miller v. Estate of Sperling, 166 N.J. 370, 386-87

(2001)).

       The WDA has always included a specific SOL.                        See L. 1848 p.

151, § 2 (providing "every action shall be commenced within

twelve        calendar        months   after       the     death     of   such    deceased

person").       Currently, the WDA provides:

               Every action brought under this chapter
               shall be commenced within [two] years after
               the   death   of  the   decedent,  and   not
               thereafter, provided, however, that if the
               death   resulted  from   murder,  aggravated
               manslaughter or manslaughter for which the
               defendant has been convicted, found not
               guilty by reason of insanity or adjudicated
               delinquent, the action may be brought at any
               time.



                                               6                                  A-1949-15T4
         [N.J.S.A. 2A:31-3 (emphasis added).]

The portion we emphasize was the result of an amendment enacted

by the Legislature in 2000.   L. 2000, c. 157 (Nov. 17, 2000).

At the time, the Legislature made clear that the bill's purpose

was to "enable the family of a murder victim to sue if at some

time in the future the person who committed the murder acquires

substantial assets."   Senate Judiciary Committee, Statement to

S. 1125 (June 22, 2000); see also Assembly Judiciary Committee,

Statement to A. 1934 (June 8, 2000) ("Eliminating the statute of

limitations for these wrongful death suits will preserve the

right of murder and manslaughter victims' families to sue at

some future date.").

    Prior to 2010, the Survivor Act contained no explicit SOL.

It provided in full:

         Executors and administrators may have an
         action for any trespass done to the person
         or property, real or personal, of their
         testator    or    intestate  against   the
         trespasser, and recover their damages as
         their testator or intestate would have had
         if he was living.

         In those actions based upon the wrongful
         act, neglect, or default of another, where
         death resulted from injuries for which the
         deceased would have had a cause of action if
         he had lived, the executor or administrator
         may recover all reasonable funeral and
         burial expenses in addition to damages
         accrued during the lifetime of the deceased.




                               7                        A-1949-15T4
              [N.J.S.A. 2A:15-3 (2009).]

The   language       of    the   first      paragraph   has   remained    virtually

unchanged from when the statute was first enacted in 1855.                         See

Canino v. New York News, Inc., 96 N.J. 189, 192 n.1 (1984).                        The

second paragraph, which spoke specifically to causes of action

"where death resulted from injuries[,]" was not added by the

Legislature until 1969.             L. 1969, c. 266 (Jan. 12, 1970).6

      In     2009,    however,      the     Legislature    added    the   following

provision to the Survivor Act (the 2009 Amendment):

              Every action brought under this chapter
              shall be commenced within two years after
              the   death   of  the   decedent,  and   not
              thereafter, provided, however, that if the
              death   resulted  from   murder,  aggravated
              manslaughter or manslaughter for which the
              defendant has been convicted, found not
              guilty by reason of insanity or adjudicated
              delinquent, the action may be brought at any
              time.

              [L. 2009, c. 266 (Jan. 17, 2010).]

The intent of the Legislature was quite clear.                    Recognizing that

the 2000 amendment to the WDA "applied to only one of the two

types   of    civil       actions    that    may   be   brought    against   persons

responsible for a wrongful death[,]" the Legislature intended to


6
  The 1969 amendment also added funeral and burial expenses as
cognizable damages due the estate.       The Legislature added
similar language to N.J.S.A. 2A:31-5 in 1967.    See Schmoll v.
Creecy, 104 N.J. Super. 126, 138-39 (App. Div.), rev'd on other
grounds, 54 N.J. 194 (1969).



                                             8                               A-1949-15T4
"address[] the other type of civil action[,]" by "amend[ing] the

'Survivor[]      Act'      to     eliminate       the     two-year       statute      of

limitations      for    cases    where    the    death    resulted    from     murder,

manslaughter or aggravated manslaughter and, thus, conform this

action   to   the      provisions    of   [the    WDA]."          Senate      Judiciary

Committee, Statement to S. 2763 (May 18, 2009) (emphasis added);

see   also    Assembly     Judiciary      Committee,      Statement      to    A.   4158

(Jan. 4, 2010) (noting the bill was intended to "address[] th[e]

oversight" when the WDA was amended in 2000 "by eliminating the

[SOL] for certain actions brought under the 'Survivor[] Act'")

(emphasis added).

                                          II.

                                          A.

      The motion judge determined the SOL began to run in October

2009,    which   was     when    Robert   knew    or     should   have   known      that

defendant's      alleged        failure    to    warn     him     earlier      of    the

significance of the elevated PSA reading gave rise to a claim

for medical negligence.             As a result, plaintiff's suit should

have been brought by October 2011 at the latest, but it was not

filed until January 2013.            Plaintiff argued the plain language

of the Survivor Act meant her claim was timely, because it was

filed within two years of Robert's death.                       The judge rejected

that contention because accepting plaintiff's literal reading




                                           9                                   A-1949-15T4
would yield an absurd result — "[c]laimants would be filing

lawsuits years after the cause of action accrued and . . . the

[SOL]     would   be    inutile    and   .     .   .   incompatible     with      the

legislative design."

      However, also rejecting defendant's contentions, the judge

reasoned:

              When one reads the [Survivor Act] as a
              whole, it seems clear . . . that what the
              [L]egislature intended is that the decedent
              must have a cause of action that is not
              barred by the statute of limitations when he
              dies.   If the person dies with a claim not
              time-barred, then from the date of death,
              the   administrator   or  executor   has the
              extended two years from the date of death to
              file survival actions (it being understood,
              however, that the two[-]year limitation does
              not apply when the death resulted from
              murder,     aggravated     manslaughter   or
              manslaughter for which the defendant has
              been convicted, found not guilty by reasons
              of insanity or adjudicated delinquent).

              [(Emphasis in original).]

The   judge    further    stated    that      "[n]owhere      does    the   statute

require    that   the    administrator        or   executor    must    bring    suit

within the original [two-]year limitation of time nor is there

case law to support such a position."

      The judge concluded Robert had a cognizable cause of action

against    defendant     for   medical     negligence    that    was    not    time-

barred when Robert died in September 2011.                The judge determined

as a result that plaintiff's Survivor Act claims, filed within



                                         10                                 A-1949-15T4
two    years      of   Robert's    death,    should     not    be    dismissed.         He

entered a conforming order, and we granted defendant's motion

for leave to appeal.

                                                 B.

       Defendant argues that as a result of the 2009 Amendment,

the Survivor Act is "internally inconsistent" because it limits

the executrix's claims to those a decedent would have had if he

had lived, but permits suit to be filed years thereafter, as

long    as    a    complaint      is   brought    within    two     years   of    death.

Defendant         asserts   the    motion    judge's       interpretation        of     the

statute fails to avert the absurd and unfair result that claims

could be made by administrators and executors many years after

the alleged tortious act that resulted in damages.                          Defendant

urges    us       to   consider    the   legislative        history    of   the       2009

Amendment in order to properly construe the statute and ensure

the Legislature's intent, which he argues was only to permit

Survivor      Act      claims   resulting    from     criminal      homicides      to   be

brought at any time.

       Plaintiff urges us to affirm, continuing to assert, as she

did before the motion judge, that the plain language of the 2009

Amendment         demonstrates     the   Legislature's        intent   to   provide       a

two-year SOL to "[e]very action" brought under the Survivor Act.

N.J.S.A. 2A:15-3.           She argues that such a construction results




                                            11                                   A-1949-15T4
in no more absurd a result than occasioned by the WDA's SOL.                             In

other    words,     pursuant     to    the    WDA,    the       Legislature     permitted

heirs of a decedent to bring suit for tortious conduct that may

have occurred years earlier, requiring only that the conduct

have caused death and the suit be filed within two years of

death.       Amicus New Jersey Association for Justice essentially

echoes plaintiff's arguments.

       Amicus Property Casualty Insurers Association of America

reiterate defendant's contentions and further argues that the

2009     Amendment       creates      uncertainty         for     both      insurers    and

insureds      as    to     the   coverage         provided       by   their     policies.

Finally,      the    NJHA    argues     that       proper       construction      of    the

Survivor Act requires consideration of not only N.J.S.A. 2A:14-

2, but also N.J.S.A. 2A:14-1, the six-year SOL governing all

claims for damages to real and personal property, and N.J.S.A.

2A:14-23.1,        which    tolls     the    operation          of    all    statutes   of

limitation for six-months following death.

       We have considered these arguments in light of the record

and applicable legal standards.               We reverse.

                                             C.

       "An   appellate       court     reviews       an   order       granting    summary

judgment in accordance with the same standard as the motion

judge."      Bhagat v. Bhagat, 217 N.J. 22, 38 (2014) (citing W.J.A.




                                             12                                  A-1949-15T4
v. D.A., 210 N.J. 229, 237-38 (2012); Henry v. N.J. Dep't of

Human Servs., 204 N.J. 320, 330 (2010)).                We "identify whether

there are genuine issues of material fact and, if not, whether

the moving party is entitled to summary judgment as a matter of

law."    Ibid. (citing Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520, 540 (1995); R. 4:46-2(c)).               We review the judge's

interpretation of "the law de novo and owe no deference to the

trial court . . . if [it has] wrongly interpreted a statute."

Zabilowicz v. Kelsey, 200 N.J. 507, 512 (2009).

       "The fundamental objective of statutory interpretation is

to identify and promote the Legislature's intent."                Parsons v.

Mullica Twp. Bd. of Educ., 226 N.J. 297, 307 (2016) (citing

State v. Gelman, 195 N.J. 475, 482 (2008)) (citing DiProspero v.

Penn, 183 N.J. 477, 492 (2005)).            "In construing any statute, we

must    give    words   'their   ordinary     meaning    and   significance,'

recognizing that generally the statutory language is 'the best

indicator of [the Legislature's] intent.'"               Tumpson v. Farina,

218 N.J. 450,   467   (2014)   (alteration   in    original)   (quoting

DiProspero, supra, 183 N.J. at 492).

       "However, not every statute is a model of clarity.                When

the statutory language is sufficiently ambiguous that it may be

susceptible to more than one plausible interpretation, we may

turn to such extrinsic guides as legislative history, including




                                       13                            A-1949-15T4
sponsor   statements      and   committee    reports."         Wilson    ex    rel.

Manzano v. City of Jersey City, 209 N.J. 558, 572 (2012) (citing

Burns v. Belafsky, 166 N.J. 466, 473 (2001)).              "We may also turn

to extrinsic guides if a literal reading of the statute would

yield   an   absurd   result,    particularly     one     at   odds     with   the

overall statutory scheme."           Ibid. (citing Burnett v. Cty. of

Bergen, 198 N.J. 408, 424-25 (2008); State v. Provenzano, 34
N.J. 318, 322 (1961)).

    In    this    case,   plaintiff's      contention,    premised      upon   the

literal language of the statute, leads to an absurd result that

ignores the historical purposes of the Survivor Act and existing

precedent.       As the Court made clear in Canino, both the WDA,

first adopted in New Jersey in 1848, and the Survivor Act, first

adopted in 1855, were intended to abrogate the common law maxim

that death abated all causes of action. 96 N.J. at 191-92.7

However, "[t]here is an elementary difference between the two

remedies . . . ."      Id. at 194.



7
  The Court in Canino said the WDA "created a new cause of
action." 96 N.J. at 194 (quoting Alfone, supra, 87 N.J. at 107).
However, in Lafage v. Jani, 166 N.J. 412, 438 (2001), the Court
held that New Jersey recognized a cause of action for wrongful
death at common law.    The Court has since reiterated that the
WDA created "a remedy that did not exist at common law."    Beim
v. Hulfish, 216 N.J. 484, 498 (2014) (citing Johnson v.
Dobrosky, 187 N.J. 594, 605 (2006) (citing Negron v. Llarena,
156 N.J. 296, 308 (1998)); Alfone, supra, 87 N.J. at 107).



                                      14                                 A-1949-15T4
       One difference is that, unlike the WDA, which recognizes a

cause of action only "[w]hen the death of a person is caused by

a wrongful act, neglect or default," N.J.S.A. 2A:31-1, a claim

brought under the Survivor Act need not be based on tortious

conduct that results in death.                  For example, pursuant to the

first    paragraph       of    the     Survivor       Act,    an      executor     or

administrator may bring "an action for any trespass done to the

person or property, real or personal," of the decedent as the

decedent "would have [brought] if he was living."                           N.J.S.A.

2A:15-3 (emphasis added).

       In Canino, supra, 96 N.J. at 198, the Court recognized that

pursuant to N.J.S.A. 2A:15-3, a cause of action for libel or

slander was not abated by the claimant's death and could be

prosecuted by his executrix.             Similarly, in Fricke v. Geladaris,

Inc., 221 N.J. Super. 49, 50 (App. Div. 1987), we held that a

malicious prosecution claim did not abate upon death and was

actionable under the Survivor Act.

       Under   the    construction       of     the   Survivor     Act    urged    by

plaintiff,     a     libel,    slander     or    malicious     prosecution        that

occurred during the decedent's life would be actionable decades

after the offending conduct, as long as it was filed within two

years of death.        Indeed, under plaintiff's interpretation of the

2009    Amendment,     an     action     for    personal     injury      that   never




                                          15                                A-1949-15T4
resulted in death would be actionable decades later if brought

by a plaintiff's estate within two years of his or her death.

We   are    certain    the    Legislature       never    intended     such    absurd

results when it amended the statute in 2009.

       For a number of reasons, we also disagree with the motion

judge's interpretation of the 2009 Amendment.                   Initially, the

judge failed to recognize significant precedent to the contrary

when   he    wrote    there    was   no    "case   law    to   support       .   .    .

[defendant's] position" that prior to the 2009 Amendment, the

Survivor Act incorporated the SOL from the underlying cause of

action.       In     Soden,   supra,      101   N.J.L.    at   399,    the       court

specifically recognized the different SOLs in the WDA and the

Survivor Act:         "It is significant . . . that the limitation

under the [WDA] runs from the death, while under the [Survivor

Act] the limitation runs from the time of the injury inflicted."

In Kotkin v. Caprio, 65 N.J. Super. 453, 458 (App. Div. 1961),

we said

             [u]nder our statutes, when the injured
             person dies as a result of the accident
             while he still has a cause of action for his
             injuries, the cause of action for his
             injuries passes to his estate, while a new
             and separate cause of action, with its own
             statute of limitations, arises in favor of
             the beneficiaries named in the [WDA].

             [(Emphasis added).]




                                          16                                 A-1949-15T4
       In a case bearing some factual similarities to this, we

held that a medical malpractice claim, filed by a decedent more

than    two     years       after     being        diagnosed      with       melanoma     and

prosecuted by his executrix after his death, was time-barred by

application         of   the    SOL     contained         in    N.J.S.A.       2A:14-2(a).

Silverman v. Lathrop, 168 N.J. Super. 333, 334-36 (App. Div.

1979); see also Troum v. Newark Beth Israel Med. Ctr., 338 N.J.

Super. 1, 27 (App. Div. 2001) (holding that the plaintiff's

survival action was barred by the SOL where he failed to file a

malpractice claim within two years of knowing a tainted blood

product was administered during surgery); Lawlor v. Cloverleaf

Mem'l   Park,       Inc.,    101    N.J.     Super.      134,   148    (Law    Div.      1968)

("[U]nder the Survival Act, an action must be commenced by the

decedent,      or    his     estate,       within       two    years    of    the   alleged

wrongful act."), rev'd on other grounds, 106 N.J. Super. 374

(App. Div. 1969), rev'd on other grounds, 56 N.J. 326 (1970).

       In Miller, supra, 166 N.J. at 372, the plaintiff brought a

malpractice      suit       under    the     WDA    against      the    doctor      who   had

treated    his      wife     more     than    a     decade      earlier.        The      Court

recognized that at the time of her death, plaintiff's wife's

malpractice suit would have been time-barred because the two-

year SOL in N.J.S.A. 2A:14-2(a) had long expired.                             Id. at 373-

74.       In   reversing       the     grant       of    summary       judgment     on     the




                                              17                                    A-1949-15T4
plaintiff's WDA claim, the court held that "a wrongful death

claim     is    an     independent     cause      of    action     that       cannot    be

extinguished by the failure of a decedent to maintain a medical

malpractice action within the applicable limitations period . .

. ."    Id. at 372.           In short, prior to the 2009 Amendment, our

case law made clear that the SOL applicable to a particular

cause of action was equally applicable to a Survivor Act claim

maintained after death.

       We acknowledge that the motion judge thoughtfully struggled

to   give      import    to   all   the    language       contained      in    the     2009

Amendment.        See, e.g., DKM Residential Props. Corp. v. Twp. of

Montgomery,       182 N.J. 296,      307    (2005)   ("When    interpreting          a

statute . . . we endeavor to give meaning to all words . . . .")

(citing Franklin Tower One L.L.C. v. N.M., 157 N.J. 602, 613

(1999)).       He reasoned plaintiff had a potential cause of action

under N.J.S.A. 2A:15-3 if, at the time of his death, Robert had

a cause of action "if he had lived."                   The judge further reasoned

that the 2009 Amendment defined a new SOL, i.e., plaintiff had

two years after Robert's death to bring suit.                     This construction

avoided     the      absurd   result   plaintiff        urged    since    every      claim

brought under the Survivor Act could not be maintained unless

two conditions were met:             decedent must have possessed a viable

claim at the time of death and suit was brought within two years




                                            18                                  A-1949-15T4
of death.       However, the judge's construction nullifies existing

SOLs found elsewhere in our statutes, ignores prior legislation

intended to address the impact of death upon existing SOLs and

greatly expands the Legislature's express, limited purpose for

enacting the 2009 Amendment.

    Amicus       NJHA     notes    that,     in    certain     cases,      the    judge's

construction         of    the     2009     Amendment        has     the     unintended

consequence of nullifying SOLs contained in N.J.S.A. 2A:14-1 and

2A:14-2.    We agree.

    For example, N.J.S.A. 2A:14-1 provides in pertinent part:

            Every action at law for trespass to real
            property, for any tortious injury to real or
            personal property, for taking, detaining, or
            converting personal property, for replevin
            of goods or chattels, [or] for any tortious
            injury to the rights of another not stated
            in [N.J.S.A.] 2A:14-2 and 2A:14-3 . . .
            shall be commenced within 6 years next after
            the cause of any such action shall have
            accrued.

This SOL applies to numerous causes of action that are, per

force,   actionable        under    the    Survivor    Act,     because      they      seek

damages for a "trespass done to the person or property, real or

personal    .    .   .    ."      N.J.S.A.       2A:15-3.      For       example,    if    a

decedent's property was flooded by his neighbor's diversion of

storm water, pursuant to N.J.S.A. 2A:14-1, his estate would be

required    to   file     suit     for    trespass    within       six    years   of    the

event.     However, under the motion judge's construction of the



                                            19                                    A-1949-15T4
2009 Amendment, if the decedent died one day before the six-year

statue expired, his estate could file suit any time within the

next two years, thereby effectively expanding the SOL to eight-

years minus one day.

      Similarly,       the    SOL    in    personal    injury      actions     would     be

extended in circumstances where the tortious conduct did not

result in death.             By way of example, assume the decedent is

significantly injured in an automobile accident, but lives for

one   year     and   363   days     before    dying    from   an    unrelated        heart

attack.       Under the judge's construction of the 2009 Amendment,

plaintiff's executor could file suit for the injuries sustained

by plaintiff in the car accident nearly four years after the

event, even though N.J.S.A. 2A:14-2(a) requires suit to be filed

within two years.

      Finally, under N.J.S.A. 2A:14-3, every action for libel or

slander must be commenced within one year of publication of the

libel    or    slander.        As    already      noted,    the    Court     in     Canino

recognized the estate's right to pursue a survival action for

libel or slander.            Under the reasoning employed by the motion

judge,    if   a     plaintiff      died   within     one   year    of   the   libelous




                                             20                                   A-1949-15T4
publication, his estate would have two more years to bring the

action.8

     In     short,     the    motion   judge's    construction       of     the    2009

Amendment       effectively    extends    the    SOL    applicable     to   numerous

causes     of    action,     not   themselves    dependent     on    death,       based

solely upon the happenstance of death within the limitations

period.         Such   an    interpretation      does    not   serve      the     well-

recognized purposes of every SOL, namely "to reduce uncertainty

concerning the timeliness of a cause of action[,]" McGrogan v.

Till, 167 N.J. 414, 426 (2001), and "eliminat[e] stale claims

and creat[e] repose."              Sasco 1997 Ni L.L.C. v. Zudkewich, 166
N.J. 579, 591 (2001).          Nothing in the legislative history of the

2009 Amendment suggests the Legislature intended that result.

     Additionally, the judge failed to consider N.J.S.A. 2A:14-

23.1.      That statute, enacted in 1977, specifically extends for

six months after death the applicable SOL for any "cause of

action belonging to a decedent which had not been barred as of

the date of his death," and for any "cause of action which . . .

would have been barred less than [six] months after death."


8
  The Court recently rejected an invitation to extend the one-
year SOL applicable to defamation actions on equitable grounds
and left any amendment to the Legislature. Nuwave Inv. Corp. v.
Hyman Beck & Co., 221 N.J. 495, 500-01 (2015).           It is
inconceivable that the 2009 Amendment intended to essentially
triple the SOL period in defamation claims.



                                         21                                  A-1949-15T4
Ibid.     The legislation was intended to adopt a provision of the

Uniform Probate Code that had been approved by the National

Conference     of     Commissioners    on     Uniform    State    Laws     and    the

American     Bar    Association,    Introductory    Statement       to    A.   1709,

210th Leg. (Feb. 4, 2002), and serves the salutary purpose of

providing executors and administrators with a limited period of

time after death to evaluate potential claims available to the

estate.

       The   motion    judge's   interpretation     of    the    2009     Amendment

would   implicitly      repeal     N.J.S.A.    2A:14-23.1    with    respect       to

every cause of action cognizable under the Survivor Act.                       There

is nothing in the legislative history of the 2009 Amendment that

indicates the Legislature intended this result.                   See Brewer v.

Porch, 53 N.J. 167, 173 (1969) (noting that implied repealers

are not favored in the law).          Instead of having six months after

death to commence a suit based on a cause of action the decedent

possessed at death, the executor would now have two years after

the date of death to commence the action.

       As noted above, the legislative purpose for enacting the

2009 Amendment was not to establish a new two-year SOL that

commenced upon death for all claims brought under the Survivor

Act.      Rather,     the   Legislature's     stated    purpose     was    only    to

eliminate any SOL that already existed for a Survivor Act claim




                                       22                                  A-1949-15T4
in certain, limited situations, i.e., those "cases where the

death     resulted       from    murder,          manslaughter         or    aggravated

manslaughter."         Statement to S. 2763, supra; see also Statement

to A. 4158, supra, (the amendment was intended to "eliminate[e]

the    [SOL]    for   certain    actions         brought   under       the   'Survivor[]

Act'") (emphasis added).

       Lastly,    we     recognize      a        generally       accepted     canon      of

statutory      interpretation:         "In       interpreting      a    statute    courts

should avoid a construction that would render 'any word in the

statute to be inoperative, superfluous or meaningless, or to

mean    something      other    than    its       ordinary       meaning.'"        Bergen

Commer. Bank v. Sisler, 157 N.J. 188, 204 (1999) (quoting In re

Estate of Post, 282 N.J. Super. 59, 72 (App. Div. 1995)).                               Our

interpretation of the 2009 Amendment renders its first phrase —

"[e]very action brought under this chapter shall be commenced

within    two    years   after    the    death       of    the    decedent,     and     not

thereafter" — superfluous.             N.J.S.A. 2A:15-3.               However, we are

firmly   convinced       this   case    presents       a   classic      example      where

"[t]he spirit of the legislative direction prevails over the

literal sense of the terms."                Perrelli v. Pastorelle, 206 N.J.
193, 208 (2011) (quoting New Capitol Bar & Grill Corp. v. Div.

of Emp't Sec., 25 N.J. 155, 160 (1957)).




                                            23                                    A-1949-15T4
    For   the   foregoing   reasons,   we   reverse   the   order   under

review and remand the matter to the Law Division to enter an

order dismissing counts three and four of the complaint with

prejudice because they are time-barred.

    Reversed and remanded.     We do not retain jurisdiction.




                                 24                             A-1949-15T4